Case 3:15-cv-07769-PGS-LHG Document 170 Filed 03/31/21 Page 1 of 14 PageID: 1302




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
  ___________________________________
  JAMES A. BOYKINS,                   :
                                      :
              Plaintiff,              :    Civ. No. 15-7769 (PGS) (LHG)
                                      :
        v.                            :
                                      :
  GARY M. LANIGAN, et al.,            :    MEMORANDUM & ORDER
                                      :
              Defendants.             :
  ____________________________________:

  PETER G. SHERIDAN, U.S.D.J.

     I.      INTRODUCTION

          Plaintiff James A. Boykins (“Plaintiff” or “Boykins”) is a state prisoner currently

  incarcerated at the New Jersey State Prison (“NJSP”) in Trenton, New Jersey. He is proceeding

  pro se with a fourth amended civil complaint against the following Defendants: (1) Janice

  Brown; (2) Antonio Campos; (3) Marcus Hicks; (4) Stephen Johnson; (5) G. Kelley; (6) Gary M.

  Lanigan; (7) C. Lawrence; (8) S. McDonough; (9) K. Mceady; (10) Sergeant Samosuk; (11) D.

  Smith; (12) Rasoul Suluki; and (13) K. Wickman (hereinafter “Defendants”). Presently pending

  before this Court is Defendants’ motion for summary judgment (ECF 154) as well as Plaintiff’s

  motion for the appointment of counsel. (See ECF 163). For the following reasons, Defendants’

  motion for summary judgment is granted in part on Plaintiff’s claims brought under the New

  Jersey Administrative Code. The remainder of Defendants’ motion for summary judgment shall

  be administratively terminated subject to the ability of Defendants to refile the arguments within

  their motion not decided in this memorandum and order upon the conclusion of the exhaustion

  issues as discussed below. Plaintiff’s motion for the appointment of counsel is granted for the

  reasons discussed infra.
Case 3:15-cv-07769-PGS-LHG Document 170 Filed 03/31/21 Page 2 of 14 PageID: 1303




     II.      LEGAL STANDARD FOR SUMMARY JUDGMENT

           Summary judgment is appropriate where “the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a). A fact is material if it “might affect the outcome of the suit under the governing

  law” and a dispute about a material fact is genuine “if the evidence is such that a reasonable jury

  could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

  248 (1986). Disputes over irrelevant or unnecessary facts will not preclude the Court from

  granting a motion for summary judgment. See id.

           A party moving for summary judgment has the initial burden of showing the basis for its

  motion and must demonstrate that there is an absence of a genuine issue of material fact. See

  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “A party asserting that a fact [is not]

  genuinely disputed must support the assertion by ... citing to particular parts of materials in the

  record, including depositions, documents ..., affidavits or declarations, stipulations (including

  those made for purposes of the motion only), admissions, interrogatory answers, or other

  materials.” Fed. R. Civ. P. 56(c)(1)(A). After the moving party adequately supports its motion,

  the burden shifts to the nonmoving party to “go beyond the pleadings and by her own affidavits,

  or by the depositions, answers to interrogatories, and admissions on file, designate specific facts

  showing that there is a genuine issue for trial.” Celotex, 477 U.S. at 324 (internal quotation

  marks omitted). To withstand a properly supported motion for summary judgment, the

  nonmoving party must identify specific facts and affirmative evidence that contradict the moving

  party. See Anderson, 477 U.S. at 250. “[I]f the non-movant’s evidence is merely ‘colorable’ or is

  ‘not significantly probative,’ the court may grant summary judgment.” Messa v. Omaha Prop. &

  Cas. Ins. Co., 122 F. Supp. 2d 523, 528 (D.N.J. 2000) (quoting Anderson, 477 U.S. at 249-50)).



                                                    2
Case 3:15-cv-07769-PGS-LHG Document 170 Filed 03/31/21 Page 3 of 14 PageID: 1304




  “If reasonable minds could differ as to the import of the evidence,” however, summary judgment

  is not appropriate. See Anderson, 477 U.S. at 250-51.

            “In considering a motion for summary judgment, a district court may not make credibility

  determinations or engage in any weighing of the evidence; instead, the nonmoving party’s

  evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.” Marino v.

  Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at 255). The

  Court’s role in deciding a motion for summary judgment is simply “to determine whether there is

  a genuine issue for trial.” Anderson, 477 U.S. at 249. Ultimately, there is “no genuine issue as to

  any material fact” if a party “fails to make a showing sufficient to establish the existence of an

  element essential to that party’s case.” Celotex, 477 U.S. at 322.

     III.      FACTUAL AND PROCEDURAL BACKGROUND

            Plaintiff’s claims arise from two separate incidents while he has been incarcerated at the

  NJSP. Plaintiff is a practicing Muslim. (See ECF 139 at 10). In June, 2015, Plaintiff’s mother

  sent him six two-ounce bottles of Muslim prayer oils through the mail. (See id. at 9-10). The total

  cost of these prayer oils was $75.00 (See id. at 10). Defendant Kelley, the processing officer of

  the NJSP mail room, confiscated the prayer oil. (See id. at 11; see also ECF 154-3 at 11).

  Defendants do not contest that Defendant Kelley seized the prayer oils. (See ECF 154-3 at 11).

  According to Defendants, NJSP inmates were permitted at the time of the seizure to have prayer

  oils provided they were brought into NJSP by the chaplain or a volunteer religious group leader.

  (See ECF 153-3 at 10; ECF 154-24 at 2). Plaintiff states he filed an inmate remedy form

  complaint in July, 2015 about the confiscated prayer oils. (See ECF 139 at 12-13). Plaintiff states

  he never received a response to this inmate remedy form complaint. (See id.) Plaintiff filed his

  original federal complaint with this Court in October, 2015. (See ECF 1).



                                                     3
Case 3:15-cv-07769-PGS-LHG Document 170 Filed 03/31/21 Page 4 of 14 PageID: 1305




         In October, 2016, Plaintiff alleges he was asked to step out of his cell by Defendant

  Wickham who was accompanied by Defendant Lawrence. (See ECF 139 at 14). When Plaintiff

  asked why he was being asked to step out of his cell, Plaintiff states Wickham told him “we

  heard you like suing officers.” (See id.) Ultimately, upon searching Plaintiff’s cell, Plaintiff

  states Wickham took a clear radio, a clear fan, two beard trimmers, two surge protectors and four

  barber combs. (See id.) Plaintiff then states he appeared at “courtline” on October 13, 2016,

  whereby Defendant Brown told him except for one of the surge protectors and one of the beard

  trimmers, his property would be returned to him. (See id.at 15). Plaintiff alleges his fan and

  radio were damaged beyond repair.1 Defendant McCready allegedly told Plaintiff though at one

  point he could get his property back if he made this lawsuit go away. (See ECF 139 at 16).

         Defendants counter that Defendant Wickham searched Plaintiff’s cell because the power

  to Plaintiff’s cell was off. (See ECF 154-3 at 12; ECF 154-11 at 1). The circuit breaker was then

  reset and Defendant Wickham conducted the cell search to discover what had caused the circuit

  breaker to pop. (See ECF 154-3 at 12; ECF 154-11 at 1). During that search, Wickham

  discovered a homemade “stinger” - two paper clips wrapped around a bottle cap held together by

  rubber bands. (See ECF 154-3 at 12-13; ECF 154-11 at 1). Wickham seized the items listed by

  Plaintiff as being unauthorized items. (See id.). Plaintiff was ultimately found guilty at a

  disciplinary hearing of unauthorized possession as Plaintiff should not have been in possession

  of the radio and fan in the condition they were in along with having more than one surge

  protector. (See ECF 154-12 at 5).




  1
    The full allegations of this incident are somewhat incomplete as the fourth amended complaint
  is missing page 15 as filed on the electronic docket.

                                                    4
Case 3:15-cv-07769-PGS-LHG Document 170 Filed 03/31/21 Page 5 of 14 PageID: 1306




            The operative complaint in this action is Plaintiff’s fourth amended complaint which was

  filed on August 8, 2019. (See ECF 139). The fourth amended complaint asserts four causes of

  action:

     1. First Amendment – Free Exercise of Religion

     2. Violation of N.J. Admin. Code § 10A:17-5.8(a)

     3. Violation of N.J. Admin. Code § 10A:17-5.8(b)

     4. First Amendment – Retaliation

  The Defendants filed a motion for summary judgment which makes several arguments. Most

  notable for purposes of this memorandum and order, Defendants argue this Court previously

  dismissed Plaintiff’s causes of action under the N.J. Admin. Code in reviewing a prior complaint

  because the provisions create no private right of action. Additionally, Defendants argue Plaintiff

  failed to exhaust his administrative remedies with respect to his claims.

            Plaintiff opposes Defendants’ motion for summary judgment. (See ECF 161, 165, 168).

  Defendants filed a reply in support of their motion. (See ECF 162). This Court held oral

  argument on Defendants’ motion for summary judgment on February 11, 2011. (See ECF 169).

     IV.       DISCUSSION

     A. Causes of Action Under N.J. Admin. Code § 10A:17-5.8(a) & (b)

            Plaintiff attempts to bring causes of action under N.J. Admin. Code § 10A:17-5.8(a) &

  (b). Those regulatory sections state as follows:

                   (a) Religious ritualistic elements, including, but not limited to,
                   sacramental wine, fragrance oil in approved containers and matzo,
                   which are necessary as part of the religious service, may be
                   brought into the correctional facility only by the chaplain or a
                   volunteer religious group leader from the community. Such
                   elements must be approved by the correctional facility
                   Administrator or designee and the Director, Office of Community
                   Programs and Outreach Services or designee.


                                                     5
Case 3:15-cv-07769-PGS-LHG Document 170 Filed 03/31/21 Page 6 of 14 PageID: 1307




                   (b) The chaplain(s) shall be responsible for the secure storage,
                   issuance, use, and return of religious ritualistic elements to secure
                   storage in compliance with correctional facility internal
                   management procedures.

  N.J. Admin. Code § 10A:17-5.8.

         This Court previously dismissed Plaintiff’s claims under N.J. Admin. Code § 10A:17-5.8

  in analyzing a prior complaint in this case. (See ECF 27). Indeed, this Court stated the following:

                   Defendants further assert that Plaintiff’s state law claims under
                   N.J.A.C. 10A:17- 5.8(a) and (b) must be dismissed, because those
                   regulations do not create private causes of action. As stated above,
                   Plaintiff did not file an opposition refuting this argument. Indeed,
                   while federal rules require Plaintiff to plead the basis of this
                   Court’s jurisdiction on every claim, see Fed. R. Civ. P. 8(a)(l),
                   Plaintiff has not done so here with regard to these claims. Instead,
                   Plaintiff simply pleads, “[s]upplemental jurisdiction over plaintiffs
                   state statutory claims can be found at 28 USC § 1367.” ECF No.
                   10 at 1. But, of course, the New Jersey Administrative
                   Code does not contain statutes. As such, the Motion is granted on
                   this ground, and Plaintiff’s state law claims under the New Jersey
                   Administrative Code are dismissed without prejudice for
                   failure to plead proper jurisdiction.

  (ECF 27 at 2).

         Defendants are entitled to summary judgment on Plaintiff’s causes of action under the

  New Jersey Administrative Code because there is no private right of action. As Defendants note,

  the breach of an administrative regulation does not in and of itself give rise to a private of action.

  See Ferraro v. City of Long Branch, 714 A.2d 945, 955 (N.J. Sup. Ct. App. Div. 1998). The

  administrative code cited to by Plaintiff does not create one. Indeed, in Baker v. Camarillo, No.

  17-12095, 2018 WL 1203473, at *5 (D.N.J. Mar. 8, 2018), this Court analyzed a portion (albeit a

  different regulation within Section 10A) of the New Jersey Administrative Code with respect to

  the New Jersey Department of Corrections. This Court noted the following in determining

  whether a statute confers an implied right of action:



                                                     6
Case 3:15-cv-07769-PGS-LHG Document 170 Filed 03/31/21 Page 7 of 14 PageID: 1308




                 When a statute does not expressly provide a private right of action,
                 New Jersey courts “have been reluctant to infer” such a right. R.J.
                 Gaydos Ins. Agency, Inc. v. Nat’l Consumer Ins. Co., 773 A.2d
                 1132, 1142 (N.J. 2001). The factors used by courts to determine
                 whether a statute confers an implied private right of action include
                 whether: “(1) plaintiff is a member of the class for whose special
                 benefit the statute was enacted; (2) there is any evidence that the
                 Legislature intended to create a private right of action under the
                 statute; and (3) it is consistent with the underlying purposes of the
                 legislative scheme to infer the existence of such a remedy.” Id. at
                 1143. While courts give weight to all three factors, “the primary
                 goal has almost invariably been a search for the underlying
                 legislative intent.” Ibid. (quoting Jalowiecki v. Leuc, 440 A.2d 21,
                 26 (N.J. Super. Ct. App. Div. 1981)).

                 As a state prisoner, Plaintiff is member of the class intended to
                 benefit from the Legislature’s setting forth the responsibility of the
                 NJDOC, see, e.g., N.J. Stat. Ann. § 30:1B–3(c) (“The incarcerated
                 offender should be protected from victimization within the
                 institution.”), but so are members of the general public, see N.J.
                 Stat. Ann. § 30:1B–3(a)(1) (“There is a need to: Provide
                 maximum-security confinement of those offenders whose
                 demonstrated propensity to acts of violence requires their
                 separation from the community.”). The purpose of these provisions
                 are to provide the statutory authority for the NJDOC’s actions and
                 general responsibilities. There is no evidence that the New Jersey
                 Legislature intended to create a private cause of action for damages
                 with these statutes and administrative code provisions.

  Baker, 2018 WL 1203473, at *5. For similar reasons discussed in Baker, Plaintiff’s attempt to

  bring private causes of action under N.J. Admin. Code § 10A:17-5.8 also fails because it does

  not create a private cause of action to enforce the rights stated therein. Accordingly, Defendants

  are entitled to summary judgment on these two counts of Plaintiff’s fourth amended complaint.

     B. Exhaustion

         Defendants assert they are entitled to summary judgment on Plaintiff’s remaining

  constitutional claims under the First Amendment (free exercise and retaliation) because Plaintiff

  did not exhaust his administrative remedies. Under the Prison Litigation Reform Act, (“PLRA”),

  prisoners must exhaust ‘such administrative remedies as are available’ before bringing suit to


                                                   7
Case 3:15-cv-07769-PGS-LHG Document 170 Filed 03/31/21 Page 8 of 14 PageID: 1309




  challenge prison conditions.” Ross v. Blake, 136 S. Ct. 1850, 1854–55 (2016) (quoting 42 U.S.C.

  § 1997e(a)). “[T]hat language is ‘mandatory. An inmate ‘shall’ bring ‘no action’ (or said more

  conversationally, may not bring any action) absent exhaustion of available administrative

  remedies.” Id. at 1856 (citing Woodford v. Ngo, 548 U.S. 81, 85 (2007)). “There is no question

  that exhaustion is mandatory under the PLRA and that unexhausted claims cannot be brought in

  court.” Jones v. Bock, 549 U.S. 199, 211 (2007). This includes constitutional claims, Woodford,

  548 U.S. at 91 n.2, and “applies to all inmate suits about prison life, whether they involve general

  circumstances or particular episodes, and whether they allege excessive force or some other

  wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). Exhaustion must be proper, meaning

  “prisoners must ‘complete the administrative review process in accordance with the applicable

  procedural rules,’ rules that are defined not by the PLRA, but by the prison grievance process

  itself.” Jones, 549 U.S. at 218 (quoting Woodford, 548 U.S. at 88). “A prisoner must exhaust

  these remedies ‘in the literal sense[;]’ no further avenues in the prison’s grievance process should

  be available.” Smith v. Lagana, 574 F. App’x 130, 131 (3d Cir. 2014) (quoting Spruill v. Gillis,

  372 F.3d 218, 232 (3d Cir. 2004)).

         “Failure to exhaust is an affirmative defense the defendant must plead and prove; it is not

  a pleading requirement for the prisoner-plaintiff.” Small v. Camden Cty., 728 F.3d 265, 268 (3d

  Cir. 2013). As Chief Judge Wolfson has noted though:

                 In Paladino v. Newsome, 885 F.3d 203 (3d Cir. 2018), the Third
                 Circuit held that “some form of notice to the parties and an
                 opportunity to respond are needed before a district court elects to
                 resolve factual disputes regarding exhaustion.” Id. at 211. It left the
                 specific form of the notice to the discretion of the district courts,
                 however, noting that a court need only, at minimum, “notify the
                 parties that it will consider exhaustion in its role as a fact finder.”
                 Id. The Paladino Court noted that an “opportunity to respond”
                 does not necessarily require full evidentiary hearing, but that



                                                   8
Case 3:15-cv-07769-PGS-LHG Document 170 Filed 03/31/21 Page 9 of 14 PageID: 1310




                 parties must be permitted to “submit materials relevant to
                 exhaustion that are not already before [the court].” Id.

  Nance v. Danley, No. 17-6409, 2019 WL 2367064, at *5 (D.N.J. June 5, 2019). This

  memorandum shall serve as notice to the parties this Court intends to resolve factual disputes

  still outstanding regarding the exhaustion issue in its role as a fact finder. This will include

  requiring the parties to conduct additional discovery on the issue; submit further documents to

  the Court in the form of exhibits and briefs, and, if necessary, having this Court conduct an

  evidentiary hearing.

         The NJSP has an inmate remedy system in place. An inmate can submit either an inmate

  inquiry form or an inmate grievance form. (See ECF 154-6 at 4-5). The inmate handbook

  indicates that inmate inquiry forma are “intended to make routine inquiries and obtain

  information,” whereas the inmate grievance form “is the internal administrative means for the

  resolution of complaints associated with the conditions of an inmate’s confinement.” (See id. at

  2). If an inmate inquiry form is not responded to or returned to an inmate within a fifteen-day

  response time, an inmate may submit an inmate grievance form. (See id. at 5). If an inmate

  grievance form is not responded to or returned to the inmate within thirty days, the inmate may

  submit another inmate grievance form noting the date the original form was submitted. (See id. at

  4).

         The NJSP has the following remedy appeal process:

                 1. Inmates may appeal a staff response using the returned
                    answered yellow copy of the Inmate Grievance Form.
                 2. After the form has been returned to the inmate, if he/she is
                    dissatisfied with the response, he/she may file an appeal by
                    completing Part 4 on the yellow colored copy within 10 days of
                    receipt of the response.
                 3. The inmate must re-deposit the originally-answered Inmate
                    Grievance Form in the box marked “INMATE REMEDY
                    SYSTEM FORMS ONLY”.


                                                     9
Case 3:15-cv-07769-PGS-LHG Document 170 Filed 03/31/21 Page 10 of 14 PageID: 1311




                 4. The Coordinator shall forward the appeal to the Administrator
                    or Administrative designee has 10 working days to answer the
                    appeal, excluding weekends and holidays. Once the appeal is
                    returned to the Coordinator, he/she will make a copy of the
                    form for filing and return the inmate’s original yellow colored
                    copy with the appeal response.
                 5. The decision or finding of the Administrator or designee to the
                    Administrative Appeal is the final level of review and decision
                    or finding of the New Jersey Department of Corrections.

  (Id. at 5).2

          Defendants moved for summary judgment arguing Plaintiff failed to exhaust his

  administrative remedies. In support of their argument, they note Plaintiff submitted fifteen

  appeals to the Administrator. Defendants assert, and this court agrees that none of those fifteen

  appeals relate to the two incidents giving rise to Plaintiff’s free exercise and retaliation First

  Amendment causes of action. Nevertheless, that point alone does not end this Court’s inquiry

  into the exhaustion issue.

          Plaintiff indicates he did try to exhaust his administrative remedies with respect to his

  free exercise claim. Most notably, he states he initially filed an inmate inquiry form. (See ECF

  139 at 11). Plaintiff states the matter was referred to the religious issues committee. (See id. at

  11-12). Thereafter, Plaintiff states he filed an inmate grievance form. (See id. at 12). In that

  grievance form, Plaintiff requested he be permitted to have prayer oil in his cell. (See ECF 1-3 at

  8). Plaintiff attached an exhibit which indicated this grievance was given tracking number 15-07-

  0022. (See ECF 139 at 12; ECF 1-3 at 12). Plaintiff states he was never provided a response to

  this grievance though. (See ECF 139 at 12).

          Defendants argue Plaintiff has not exhausted his administrative remedies with respect to

  his free exercise claim because he never appealed it to the Administrator as part of NJSP’s


  2
    This grievance process is from the 2015 NJSP inmate handbook. The 2016 handbook has an
  identical administrative grievance process. (See ECF 154-7 at 4).

                                                    10
Case 3:15-cv-07769-PGS-LHG Document 170 Filed 03/31/21 Page 11 of 14 PageID: 1312




  administrative remedy process. They submitted Plaintiff’s grievance appeals. (See ECF 154-8).

  None of them relate to the June, 20215 prayer oil seizure. However, as Defendants admitted

  during oral argument, if Plaintiff in fact filed a grievance that was never responded to, Plaintiff

  has an argument that administrative remedies were thereby made “unavailable” to Plaintiff. (See

  Tr. 2/11/21 at 29). Indeed, as explained by Chief Judge Wolfson in a different case arising out of

  the purported failure to respond to an inmate’s grievance form at NJSP:

                 if [plaintiff] in fact filed the Remedy Forms he claims to have and
                 received no response, the putative remedy of administrative appeal
                 was not available for the purposes of the PLRA. As it does not
                 appear that there was any way for [plaintiff] to file an
                 administrative appeal of a non-response, a failure by the prison to
                 process or respond to Remedy Forms would render the potential
                 administrative appeal a dead end or would indicate that prison staff
                 were thwarting such avenues for relief. See Ross, 136 S. Ct. at
                 1859–60.

                 This finding is consistent with the analysis of the Court of Appeals
                 for the Third Circuit in Small v. Camden County, 728 F.3d 265 (3d
                 Cir. 2013). There, as in this case, the inmate plaintiff contended
                 that he had filed grievances, but had not received any response or
                 decision regarding those grievances, and thus had filed no
                 administrative appeal. Id. at 273. The administrative-remedy
                 system considered in Small is not meaningfully distinguishable
                 from the one that was effective in NJSP in 2012 and 2013. See id.
                 at 274–75. The district court in Small had found that some of
                 Small's claims were unexhausted because he had not filed any
                 administrative appeal following grievances that produced no
                 response. See id. at 273. The Third Circuit reversed, finding,
                 because the procedures “discuss[ed] only the appeal of a decision
                 with which the inmate is not satisfied,” that the district court's
                 analysis “erroneously read an additional requirement into [the]
                 grievance procedures.” Id. That court further explained, “Because
                 [the grievance] procedures did not contemplate an appeal from a
                 non-decision, when Small failed to receive even a response to the
                 grievances ... , much less a decision as to those grievances, the
                 appeals process was unavailable to him.” Id. The Third Circuit
                 reconfirmed this principle three years later, in Robinson v.
                 Superintendent Rockview SCI, 831 F.3d 148 (3d Cir. 2016),
                 holding that a prison had “rendered its administrative remedies
                 unavailable to [the plaintiff] when it failed to timely (by its own


                                                   11
Case 3:15-cv-07769-PGS-LHG Document 170 Filed 03/31/21 Page 12 of 14 PageID: 1313




                 procedural rules) respond to his grievance and then repeatedly
                 ignored his follow-up requests for a decision on his claim.” Id. at
                 154; see also Jackson v. Gandy, Civ. No. 09-1141 (AMD), 2017
                 WL 3293482, at *4, *7 (D.N.J. Aug. 1, 2017) (finding
                 administrative appeal unavailable in circumstances virtually
                 identical to those herein). These precedents confirm this Court's
                 holding in its prior opinion, that “if this Court were to find that
                 Plaintiff in fact filed the five grievances concerning Defendant's
                 conduct, and that Plaintiff did not receive responses to those
                 complaints, the Court could find that the IRF grievance process
                 was not legally ‘available’ to Plaintiff, excusing his failure to
                 exhaust administrative remedies.” (ECF No. 67 at 17.)

  Romero v. Ahsan, No. 13-7695, 2018 WL 6696782, at *12 (D.N.J. Dec. 20, 2018), aff'd in part,

  vacated in part on other grounds, remanded, 827 F. App'x 222 (3d Cir. 2020). Given the

  uncertainty of whether Plaintiff’s purported lack of exhaustion should be excused, further

  discovery (and perhaps an evidentiary hearing depending on what is produced during discovery)

  on the exhaustion of Plaintiff’s free exercise claim is necessary.

         This Court finds further discovery is also warranted to determine whether Plaintiff has

  exhausted his retaliation claim and/or whether any lack of exhaustion on this claim should be

  excused. Plaintiff stated during oral argument he “grieved” this issue. (Tr. 2/11/21 at 27).

  Defendants counter Plaintiff’s statement by stating during oral argument Plaintiff submitted

  “inquiry” forms but did not submit a formal grievance form. (See id. at 28). This Court agrees

  with Defendants that submitting an “inquiry” form would not exhaust Plaintiff’s administrative

  remedies under the NJSP’s system. However, this Court finds the most prudent course is to

  permit additional discovery (and perhaps an evidentiary hearing should witness credibility need

  to be weighed) on whether Plaintiff exhausted his retaliation claim (and/or whether any




                                                   12
Case 3:15-cv-07769-PGS-LHG Document 170 Filed 03/31/21 Page 13 of 14 PageID: 1314




  purported lack of exhaustion should be excused) as well prior to this Court arriving at a

  conclusion on the exhaustion issue on Plaintiff’s retaliation claim.3

      C. Motion to Appoint Counsel

          Also pending before this Court is Plaintiff’s motion for the appointment of counsel. (See

  ECF 163). This Court previously granted Plaintiff’s request to proceed in forma pauperis. (See

  ECF 6). Furthermore, having considered the factors listed in Tabron v. Grace, 6 F.3d 147 (3d

  Cir. 1993); and in the interests of justice, this Court finds that appointing an attorney to represent

  Plaintiff is warranted at this time for the limited purpose of conducting discovery on Plaintiff’s

  behalf on the exhaustion issue and representing Plaintiff at an evidentiary hearing should one be

  necessary.

          Accordingly, IT IS this 31ST day of March, 2021,

          ORDERED Defendants’ motion for summary judgment (ECF 154) is granted in part;

  judgment is granted in favor of Defendants on Plaintiff’s claims relying on N.J. Admin. Code §

  10A:17-5.8(a) & (b); the remaining portions of Defendants’ motion for summary judgment is

  administratively terminated; the remaining portions of Defendants’ motion for summary

  judgment not addressed in this memorandum and order may be reinstated upon the conclusion of

  this Court’s decision on whether Plaintiff exhausted his administrative remedies on his

  constitutional claims (and/or whether any purported lack of exhaustion should be excused); and

  it is further




  3
    This Court declines to rule on the other arguments within Defendants’ motion for summary
  judgment at this time. The remaining portion of Defendants’ motion will be administratively
  terminated. Defendants will be permitted to reinstate the remaining portions of their summary
  judgment motion not discussed in this memorandum and order should this Court ultimately reject
  their exhaustion arguments.

                                                    13
Case 3:15-cv-07769-PGS-LHG Document 170 Filed 03/31/21 Page 14 of 14 PageID: 1315




          ORDERED that Plaintiff’s motion for the appointment of counsel (ECF 163) is granted;

  Plaintiff shall be appointed an attorney to represent him pursuant to 28 U.S.C. § 1915(e)(1) for

  the limited purpose of conducting further discovery, submitting briefs and documents to this

  Court and potentially representing Plaintiff at an evidentiary hearing on the exhaustion issue; this

  appointment shall cease once this Court decides the exhaustion issue; and it is further

          ORDERED that within fourteen (14) days of accepting the limited appointment; the

  selected attorney shall enter an appearance; and it is further

          ORDERED the parties shall conduct discovery and may submit further briefs on the

  exhaustion issue on a schedule to be determined by the Magistrate Judge; and it is further

          ORDERED that this Court may schedule an evidentiary hearing on the exhaustion issue

  (should one be necessary) once discovery on the exhaustion issue is complete before the

  Magistrate Judge and any other further briefs/exhibits are submitted to the Court; and it is further

          ORDERED the Clerk shall serve this memorandum and order on Plaintiff by regular U.S.

  mail.




                                                 s/Peter G. Sheridan
                                                 PETER G. SHERIDAN, U.S.D.J.




                                                   14
